Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20 are pending in this application. This application claims priority to provisional application 62/734,312, filed on 09/21/2018. 

Claim Objection
Claim 1 is objected in the recitation of “according to the Median Particle Size Test Method described herein. The examiner suggests applicants to delete “described herein” or incorporate the description of the method in the claim. According to MPEP 2173.05(s): 
Where possible, claims are to be complete in themselves. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dreher et al. (US 2016/0250109 A1).
Dreher et al. teach fibrous structure comprising a plurality of water-soluble fibrous elements with or without active (the instant claim 11) with a diameter of <50 μm (the instant claim 13) and one or more active agent-containing water-soluble particles containing one or more actives, including perfume and surfactant, made from filament-forming material comprising water-soluble polymer, 0.5 to 95% by weight of fibrous surfactant including cationic surfactant such as quaternized ammonium salt (the instant claim 16), and fatty acids, fatty alcohols (C8/10 to C32), etc.;
wherein the particle size is from about 10 to about 300 μm and water-soluble matrix including polyacrylic (the instant claim 7);
wherein the water-soluble material including a polyvinyl alcohol (the instant claim 20), polymethacrylates (the instant claims 12 and 15) with MW of 10,000 to about 40,000,000 g/mol and carboxymethylcellulose (the instant claims 6 and 19);
wherein the fibrous structure dissolves in <5 minutes and >1 second;
wherein two or more particles within the fibrous structure may comprise different active agents (the instant claim 8);
wherein the fibrous elements comprises 5-25% by weight of fibrous structure of filament-forming material (the instant claim 15, also cross-linking agent) and active agent-containing particles to fibrous elements weight ratio of from about 1:3 to about 1:10;
wherein the fibrous structure comprises comprising 5% by dry fibrous structure of active such as perfume, i.e., with the weight ratio between the particles and fibrous elements of about 1:10, the particle contains 55% by dry particles of active such as perfume and the matrix being 45% by weight of the particles (entire reference, especially abstract, paragraph 10-16, 53-56, 67, 70, 72, 82, 83, 92, 93, 99, 104, 111-116, 118, 122, 127, 131 134, 136, 152, 165, 166, 183, 186, 278, 293, and 295, figure 5-7, and claims 1-4, 6-12, 18, 19). Silica flow aid is not recited as a must have component (the instant claim 18).

Dreher et al. are silent about the leakage of perfume from the active agent-containing particles in claims 1 and 3. According to the instant specification, adding matrix particles containing hydrophobic benefit agents, including perfumes, is the reason for the claimed leakage (page 4, line 15-16) which in turn results in easy dissolution of the fibrous structure (page 3, line 26 through page 4, line 4). Since Dreher et al. teach the active agent-containing particles being perfume in matrix, and in addition, the same matrix materials; the perfume matrix particles would have the same leakage as claimed.
The dissolution test method taught by Dreher et al. (paragraph 329-342) is different from the claimed hand dissolution method in claim 2. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same water soluble ingredients and being dissolved in water <5 minutes and >1 second, i.e., rapid dissolution, and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.  
8/10 to C32)) as the recited fibrous structure that has the property of forming lamellar structure upon addition of water at a water to fibrous structure ratio of about 5:1; it would be reasonable to assume the fibrous structure taught by Dreher et al. having the same property as claimed in claim 14.
Dreher et al. do not specify: i) the exact same particle size in claim 1; ii) the exact same weight percentage of cross-linking agent in claim 7; iii) the exact same weight percentage of cationic surfactant in claim 16, and iv) the exact same chain length of fatty alcohols in claim 1 which correspond to the melting point.
These deficiencies are cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with  the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of particle size is about 100 to about 1000 μm and the 
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of cross-linking agent is about 1 to about 10% by weight and the range of cross-linking agent taught in the prior art is 5-25% by weight and therefor, overlaps with the claimed range. 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of cationic surfactant is from about 20 to about 40% by weight and the range of cationic surfactant taught in the prior art is 0.5 to 95% by weight and therefor, includes the claimed range. 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of chain length of fatty alcohols is from C12-22 and the range of chain length of fatty alcohols taught in the prior art is C8/10 to C32 and therefor, includes the claimed range. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 of copending Application No. 15/979,961 (allowance dated 12/30/2020) in view of Dreher et al. (US 2016/0250109 A1). Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-20 recite a fibrous structure comprising: 
12-22 or mixtures thereof, wherein the melting point is above 25 °C; and a cationic surfactant;  
b) agglomerated particles comprising one or more perfume matrix particles comprising from about 10% to about 70%, by weight of the matrix particle of perfume and from about 30% to about 90%, by weight of the matrix particle, matrix material selected from the group consisting of water-soluble polymers, etc.; 
wherein the one or more perfume matrix particles have a leakage of less than 5% according to the Analysis of Free Perfume in Perfume Particles; 
wherein the agglomerated matrix particles are from about 100 microns to about 1000 microns according to the Median Particle Size Test Method.
The 15/979,961 application claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 recite a dissolvable solid structure comprising: 
a fibrous material comprising a polymeric structurant having a Mw of from about 10,000 to about 6,000,000 g/mol; a high melting point fatty material having a carbon chain length C12-22 or mixtures thereof, wherein the melting point is above 25 °C; and a cationic surfactant; and
an encapsulated fragrance vehicle;
wherein the components of the fibrous material form a homogenous material when molten, and wherein a lamellar structure is formed upon addition of water to the dissolvable solid structure in the ratio of about 5:1.

Dreher et al.’s disclosures are discussed above and applied in the same manner. It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in 15/979,961 application claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 and Dreher et al. to specify encapsulated fragrance vehicle in the composition recited in 15/979,961 application claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 being active agent-containing water-soluble particles containing one or more actives, including perfume, in water-soluble matrix including polyacrylic. Perfume encapsulated in water-soluble matrix of polyacrylic being combined with plurality of fibrous elements to form water-soluble fibrous structure was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG YU/
Primary Examiner, Art Unit 1612